Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 1 of 13        PageID #: 896




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                )
                                          )
 vs.                                      )   Criminal Action No. 16-0245-CG-N
                                          )
 DIONE PETITE,                            )
                                          )
       Defendant.                         )

                                      ORDER

       This action is before the Court on Defendant Dione Petite’s Motion for

 Reduced Sentence and Compassionate Release under the First Step Act, 18 U.S.C. §

 3582 and § 3553 (Doc. 159) and the United States’ response in opposition (Doc. 165).

 After consideration of the relevant pleadings, Petite’s motion is DENIED.

                               FACTUAL BACKGROUND

       In December 2016, Petite was indicted by a superseding indictment on one

 count of conspiracy to possess with intent to distribute more than 50 grams of

 methamphetamine in violation of 21 U.S.C. § 846 (Count One), and six counts of

 possession with the intent to distribute methamphetamine in violation of 21 U.S.C.

 § 841(a)(1) (Counts Four through Nine). (Doc. 36). On January 23, 2017, Petite pled

 guilty to Count One subject to a written plea agreement with the government.

 (Docs. 63 and 65). Counts Four through Nine were dismissed by motion of the

 Government. (Doc. 90).

       According to the Presentence Investigation Report (“PSR”), the parties agreed

 that Petite was responsible for 3.4 kilograms of methamphetamine and therefore,
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 2 of 13           PageID #: 897




 Petite’s base offense level under U.S.S.G. § 2D1.1 was 36. (Doc. 85). Petite was

 assessed a two-level enhancement pursuant to U.S.S.G. § 2D1.1(b)(5) because the

 offense involved the importation of methamphetamine of which the defendant was

 aware and a three-level enhancement pursuant to U.S.S.G. § 3B1.1(b) for her role

 as a manager or supervisor in a conspiracy that involved five or more participants.

 (Id.) Petite also received a two-level reduction for acceptance of responsibility

 pursuant to U.S.S.G. § 3E1.1(a) and a one-level reduction for timely notifying the

 government of her intent to plead guilty pursuant to U.S.S.G. § 3E1.1(b) As a result,

 Petite’s total offense level was 38. (Id.) Her criminal history category was IV. (Id.)

 An offense level of 38 with a criminal history category of IV produced a guidelines

 range of 324 to 405 months imprisonment. (Id.) On May 3, 2017, the Court varied

 below the guidelines and sentenced Petite to 150 months’ imprisonment. (Doc. 90).

 Petite did not appeal her conviction or sentence.

       Prior to the instant motion, Petite made a request for compassionate release

 in writing to the Bureau of Prisons (“BOP”). (Doc. 159 at 3; PageID.551). The BOP

 reviewed Petite’s request and the reasons she asserted relief was due, but

 determined Petite did not meet the criteria for extraordinary and compelling

 circumstances. (Doc. 165-1; PageID.576) As a result, the BOP denied Petite’s

 request for compassionate release. (Id.) Petite has now filed the instant motion

 seeking a reduction of her sentence and for compassionate release pursuant to the

 First Step Act of 2018 and 18. U.S.C. § 3582 and § 3553. (Doc. 159). The




                                            2
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 3 of 13            PageID #: 898




 Government has responded in opposition (Doc. 165) and the matter is ripe for

 adjudication.

                              STANDARD OF REVIEW

        Once a sentence is imposed, the “authority of a district court to modify an

 imprisonment sentence is narrowly limited by statute.” United States v. Phillips,

 597 F.3d 1190, 1194-95 (11th Cir. 2010). Specifically, the “court may not modify a

 term of imprisonment once it has been imposed except” as set out in 18 U.S.C. §

 3582(c). Among the statutory options, 18 U.S.C. § 3582(c)(1)(A), referred to as the

 compassionate release provision provides, in relevant part, for reduction of a term of

 imprisonment and the possible imposition of supervised release with conditions,

 where “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

 § 3582(c)(1)(A)(i).

        As amended by the First Step Act of 2018, the statute provides that “the

 court . . . upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant's behalf or the lapse of 30 days from the receipt of such a request

 by the warden of the defendant's facility, whichever is earlier, may reduce the term

 of imprisonment … if it finds that extraordinary and compelling reasons warrant

 such a reduction” . . . and that such reduction is consistent with applicable policy

 statements issued by the Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i);

 First Step Act of 2018, Pub. L. 115-391, § 603(b), 132 Stat. 5194, 5239.




                                            3
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 4 of 13           PageID #: 899




                                     DISCUSSION

       Petite seeks to be compassionately released based on her medical condition

 or, alternatively, to be allowed to serve the remainder of her sentence in home

 confinement. (Doc. 159, generally). Specifically, Petite asserts that (1) she suffers

 from multiple medical conditions including hypertension, asthma, anemia,

 hemophilia, total right hip replacement, arthritis, ruptures of her spine (due to car

 wreck prior to incarceration), missing teeth (which require multiple root canals and

 oral surgery), and severe migraine headaches, (2) she is dependent upon a

 wheelchair due to a failed hip replacement, and (3) she cannot properly perform the

 activities of daily living including “bathing, putting on shoes and socks, dressing,

 getting to the dining hall in time for meals, getting access to her locker or under her

 bunk”. (Doc. 159 at 5; PageID.549). Petite additionally contends that she cannot

 receive proper care to repair her hip at the prison due to her current weight of 400

 pounds. (Id.)

       In support of her motion, Petite argues that her chronic medical conditions

 are very difficult to treat, cannot be addressed in a correctional environment, and,

 in fact, “are not being met by Aliceville prison which lacks the necessary medical

 facilities for any treatment of any prisoner in her condition”. (Id.) Petite also states

 that “there have been several deaths at Aliceville for lack of medical care, and the

 defendant asserts she was not sentenced to death, so this is cruel and unusual

 punishment.” Finally, Petite states that other inmates have to care for her. (Id.)

 With regard to the § 3553 factors, Petite argues that she has little to no criminal




                                            4
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 5 of 13           PageID #: 900




 history and is low risk based on her educational background and programming

 while incarcerated. (Id.)

       The Government opposes Petite’s motion. (Doc. 165, generally). As an initial

 matter, the Government argues that Petite’s unsworn assertions in her motion

 “offer no reason to doubt the BOP’s conclusion” that there is not an extraordinary

 and compelling reason to reduce her sentence, as previously determined. (Id. at 6;

 PageID.564; Doc. 165-1; PageID.576 ). For support, the Government points to the

 record which calls into question the veracity of Petite’s assertions. (Id.) Moreover,

 the Government argues that the medical records contradict Petite’s assertions

 relating to her medical condition and that she has failed to meet her burden of

 establishing that she is eligible for compassionate release. (Id. at 7; PageID.565).

 Finally, the Government argues that Petite’s motion, when construed liberally,

 alternatively fails to provide a basis for the requested relief because this Court does

 not have authority to order that Petite serve her sentence in home confinement and

 because, to the extent that Petite claims her constitutional rights have been

 violated, she has failed to exhaust her administrative remedies under the Prison

 Litigation Reform Act. (Id. at 16; Page 573)

       A. Compassionate Release

       The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides

 that if there are “extraordinary and compelling” reasons, a defendant may obtain a

 reduced sentence after consideration of the factors set forth in 18 U.S.C. § 3553(a),

 and if the reduction is “consistent with applicable policy statements issued by the




                                            5
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 6 of 13           PageID #: 901




 [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). “Extraordinary

 and compelling” reasons are not defined in the statute. Instead, Congress gave the

 Sentencing Commission the duty to promulgate general policy statements regarding

 sentence modifications pursuant to 18 U.S.C. § 3582(c)(1)(A) and stated that the

 Commission “shall describe what should be considered extraordinary and

 compelling reasons for sentence reduction, including criteria to be applied and a list

 of specific examples.” 28 U.S.C. § 994(t). Congress also stated that “[r]ehabilitation

 of the defendant alone shall not be considered an extraordinary and compelling

 reason.” Id.

       Before the First Step Act, the Sentencing Commission promulgated the

 following policy statement:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment (and may
       impose a term of supervised release with or without conditions that
       does not exceed the unserved portion of the original term of
       imprisonment) if, after considering the factors set forth in 18 U.S.C. §
       3553(a), to the extent that they are applicable, the court determines
       that—

       (1) (A) Extraordinary and compelling reasons warrant the reduction; or

       (B) The defendant (i) is at least 70 years old; and (ii) has served at
       least 30 years in prison pursuant to a sentence imposed under 18
       U.S.C. § 3559(c) for the offense or offenses for which the defendant is
       imprisoned;

        (2) The defendant is not a danger to the safety of any other person or
       to the community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.



                                           6
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 7 of 13             PageID #: 902




 U.S.S.G. § 1B1.13.

       The Application Notes to the Policy Statement include four examples of

 extraordinary and compelling reasons to consider reduction of a sentence under §

 3582(c)(1)(A). The defendant’s medical condition may qualify if certain criteria are

 met. U.S.S.G. § 1B1.13 cmt. n. 1(A). Specifically, if the

       i) The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory). A specific prognosis of life
       expectancy (i.e., a probability of death within a specific time period) is not
       required. Examples include metastatic solid-tumor cancer, amyotrophic
       lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

       (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,

              (II) suffering from a serious functional or cognitive impairment, or

              (III) experiencing deteriorating physical or mental health because of
              the aging process, that substantially diminishes the ability of the
              defendant to provide self-care within the environment of a correctional
              facility and from which he or she is not expected to recover.

 U.S.S.G. §1B1.13 cmt. n. 1(A). The commentary to the statement also permits a

 reduction where, “[a]s determined by the Director of the Bureau of Prisons, there

 exists in the defendant's case an extraordinary and compelling reason other than, or

 in combination with, the reasons described in subdivisions (A) through (C).”

 U.S.S.G. § 1B1.13 Application Note 1(D). According to a program statement issued

 by the BOP, an inmate may be considered for a reduced sentence if he or she has

 “an incurable, progressive illness,” or has “suffered a debilitating injury from which

 [he or she] will not recover,” or is “[c]ompletely disabled, meaning the inmate cannot

 carry on any self-care and is totally confined to a bed or chair,” or “[c]apable of only



                                             7
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 8 of 13             PageID #: 903




 limited self-care and is confined to a bed or chair more than 50% of waking hours.”

 See Federal Bureau of Prisons, Program Statement 5050.50, Compassionate

 Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §

 3582(c)(1)(A) and 4205(g) (Jan. 17, 2019)

 https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

       Petite does not allege that she is terminally ill, that she has a serious

 functional or cognitive impairment, or that she is experiencing deteriorating

 physical or mental health because of the aging process such that she cannot care for

 herself. Instead, she asserts that she has a serious medical condition. Petite’s

 medical condition may fall within the criteria of Application Note A, if she shows

 that she is “suffering from a serious ... medical condition ... that substantially

 diminishes” her ability to provide self-care in the correctional facility and from

 which she is not expected to recover. U.S.S.G. § 1B1.13 cmt. n. 1(A). Petite bears the

 burden of establishing that compassionate release is warranted. United States v.

 Hamilton, 715 F.3d 328, 327 (11th Cir. 2013).

       In this action, Petite has not met her burden. In reaching this conclusion the

 Court has considered Petite’s identified medical conditions and the effects described

 by her in her motion and her previous request for release to the BOP. (Doc. 159).

 The Court has also reviewed Petite’s medical records submitted by the Government

 along with the conclusions of the Clinical Director of FCI Aliceville and the BOP

 with regard to Petite’s initial request for release made to the BOP. (Docs. 165-1,

 167, and 167-1). The Court notes that as an initial matter, Petite did not provide




                                             8
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 9 of 13             PageID #: 904




 any medical evidence supporting her described conditions. Moreover, the medical

 records submitted by the Government do not support the severity of the medical

 conditions as described by Petite.

       Petite’s medical records show that Plaintiff has been treated for numerous

 medical conditions during her incarceration including those identified by Plaintiff in

 her motion i.e., obesity, hypertension, asthma, anemia, a total right hip

 replacement, arthritis, joint pain, missing teeth, and migraine headaches. (Doc.

 167-1). The records also confirm that Petite is almost 400 pounds, has had multiple

 falls, and may need follow-up care for her previous hip replacement. (Id.) However,

 contrary to Petite’s assertions, there is no medical support that Petite suffers from a

 medical condition that substantially diminishes her ability to provide self-care

 within a correctional facility and from which she is not expected to recover, as is

 required. Instead, the medical records show that Petite’s medical conditions are

 being treated and there is no medical evidence that treatment will not control

 and/or improve her conditions.

       With respect to Petite’s asserted need for a hip replacement repair, her chief

 complaint and the condition on which Petite primarily relies for relief, the Court

 finds Petite’s description of her condition to be inconsistent with the medical

 records. Specifically, Petite’s description that the cement (from the previous

 replacement) is protruding through her skin is not supported by the records. In

 fact, her medical records make no mention of Petite complaining of such a

 protrusion and no note of the same being visible, which as the Government points




                                            9
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 10 of 13           PageID #: 905




 out, should be readily identifiable. Instead, the records show that Petite has been

 treated for problems associated with her hip, including x-rays which show that she

 may need follow-up care, but do not substantiate the alleged severity of Petite’s hip

 condition. As a result, the Court does not find Petite’s description of her hip

 condition to be supported by the medical record. Likewise, the medical records fail

 to substantiate that any of Petite’s other identified conditions including obesity,

 hypertension, asthma, anemia, arthritis, joint pain, missing teeth, and migraines,

 are severe or debilitating.

       Petite’s contentions that she is unable to receive proper care, is 100%

 wheelchair bound, and is unable to perform daily living activities are, likewise, not

 supported by the medical evidence. Rather, lacking from the medical records is any

 complaint from Petite that she cannot care for herself or any requests for assistance

 to perform daily activities. There is also a lack of notation by any medical personnel

 who have seen Petite that she is unable to care for herself. Accordingly, the Court

 is not compelled by Petite’s assertions that she cannot provide self-care. See United

 States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *1-2 (M.D. Fla.

 June 7, 2019) (noting that defendants cannot “self-diagnose their own medical

 conditions” and denying compassionate release due to absence of corroboration from

 medical provider that defendant is unable to provide self-care or suffers a serious

 medical condition).

       Finally, the medical records fail to support that Petite suffers from a

 condition from which she is not expected to recover. Rather, even assuming as true




                                           10
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 11 of 13            PageID #: 906




 Petite’s assertions in her motion that she suffers from a serious medical condition

 that diminishes her ability to provide self-care, there remains a lack of support that

 with treatment, Plaintiff would not improve. Indeed, contrary to Petite’s assertions,

 the Clinical Director of Aliceville has submitted a letter wherein he summarizes

 Petite’s conditions and states that her “conditions should improve with diet,

 exercise and proper medication” and “can be successfully managed at FCI

 Aliceville”. (Doc. 167 at 1; PageID.580). As a result, after review of the relevant

 pleadings and supporting documentation, this Court is satisfied that Petite’s

 medical conditions are not extraordinary and compelling.

       Because this Court does not find that Petite’s medical conditions are

 extraordinary and compelling, it need not discuss the § 3553 factors. Nevertheless,

 if Petite had met her burden to establish that she qualified for a reduction (which

 she has not), this Court would still not be inclined to exercise its discretion to

 reduce her sentence. 18 U.S.C. § 3582(c)(1)(A) (the court “may reduce the term of

 imprisonment” in enumerated circumstances). The Court thoroughly considered the

 § 3553(a) factors when imposing Petite’s sentence and found that a below the

 guidelines sentence was proper. Petite has served only one third of that sentence

 and the factors previously considered remain valid. As such, a consideration of the

 § 3553 factors do not lend favorable support to reduce Petite’s sentence.

       B. Alternative Relief

       With respect to Petite’s alternative request for home confinement, this Court

 does not have authority to grant Petite’s requested relief. See United States v.




                                            11
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 12 of 13            PageID #: 907




 McCloskey, 2020 WL 3078332 *2 (S.D. GA June 9, 2020) (“Designation of an

 inmate's place of confinement, including placement in home confinement, rests

 within the absolute discretion of the BOP.”). Alternatively, to the extent that

 Petite’s motion asserts a challenge to her sentence pursuant to 28 U.S.C. § 2241, the

 same must be brought in the district of her confinement. Rumsfeld v. Padilla, 542

 U.S. 426, 447, 124 S.Ct. 2711, 2724, 159 L.Ed.2d 513 (2004) (emphasis supplied); see

 also Garcia v. Warden, 470 Fed.Appx. 735, 736 (11th Cir. Mar. 27, 2012) (holding

 that “jurisdiction for § 2241 petitions lies only in the district of confinement”). In

 this action, Petite is incarcerated at FCI Aliceville in Aliceville, Alabama.

 Accordingly, any § 2241 motion must be brought in the Northern District of

 Alabama. Any such petition must also be brought after exhaustion of her

 administrative remedies. Santiago–Lugo v. Warden, 785 F.3d 467, 474–75 (11th Cir.

 2015).

          Finally, with respect to Petite’s claim that her sentence is cruel and unusual

 punishment, the Government is correct that Petite has not properly raised any

 constitutional claims to this Court. Indeed, to the extent that Petite’s motion can be

 construed as raising a constitutional claim under the Prison Litigation Reform Act,

 such a motion would require Petite to exhaust her administrative remedies. See 42

 U.S.C. § 1997e(a). Since Petite has not shown that she exhausted her

 administrative remedies, any potential § 1983 action based on the conditions of her

 confinement is due to be dismissed. See Chandler v. Crosby, 379 F.3d 1278, 1286

 (11th Cir. 2004).




                                             12
Case 1:16-cr-00245-CG-N Document 180 Filed 07/16/20 Page 13 of 13         PageID #: 908




                                   CONCLUSION

       For the reasons set forth above, the Court finds that that Petite’s medical

 conditions are not extraordinary and compelling and therefore, she is not entitled to

 compassionate release. Accordingly, Petite’s motion is DENIED.

       DONE and ORDERED this 16th day of July, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          13
